 THE PORTMAN317The PortmanandInternational Union of OperatingEngineers,Stationary Engineers,Local 39 Case20-CA-21996September 30 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 21 1988 1 the General Counsel of theNational Labor Relations Board issued a complaintalleging that the Respondent has violated Section8(a)(5) and (1) of the National Labor Relations Actby refusing to bargain following the Union s certification in Case 20-RC-16191 (Official notice istaken of the record in the representation proceeding as defined in the BoardsRules and RegulationsSecs 102 68 and 102 69(g)FrontierHotel265 NLRB 343 (1982)) The Respondent filed itsanswer admitting in part and denying in part theallegationsof the complaintOn July 11 the General Counsel filed a Motionfor Summary Judgment with attachments and amemorandum in support On July 15 the Boardissued an order transferring the proceeding to theBoard and a Notice to Show Cause why themotion should not be granted The Respondent andthe Union filed responsesThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelRuling on the Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certificationon the ground that the unit of engineering subdivision employees and maintenance attendants foundappropriate by the Regional Director in the underlying representation proceeding is inappropriateAll issues raised by the Respondent were or couldhave been litigated in the prior proceeding TheRespondent does not offer to adduce at a hearingany newly discovered and previously unavailableevidence nor does it allege any special circumstances that would require the Board to reexaminethe decision made in the representation proceedingWe therefore find that the Respondent has notraised any issue that is properly litigable in thisunfair labor practice proceeding 2 SeePittsburghPlate Glass Co v NLRB313 U S 146 162 (1941)Accordinglywe grant the Motion for SummaryJudgment 3On the entire record the Board makes the followingFINDINGS OF FACTIJURISDICTIONRespondent is a California corporation with anoffice and place of business in San Francisco Califormawhere it is engaged in the operation of ahotel providing food and lodging for guests Basedon a projection of its operation since about September 2 1987 when it commenced operations theRespondent will annually derive gross revenues inexcess of$500 000 Since the opening of its SanFrancisco facility the Respondent in the courseand conduct of its operations has purchased andreceived at the facility products goods and materials valued in excess of $1500 directly from pointslocated outside the State of CaliforniaWe findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct and that the Union is a labor organszationwithin the meaning of Section 2(5) of theActIIALLEGED UNFAIR LABOR PRACTICEA The CertificationFollowing the election conducted on April 27the Union was certified on May 10 as the collective bargaining representative of the employees inthe following appropriate unitAll engineering subdivision employees andmaintenance attendants employed by the Respondent at its San Francisco California facilityexcluding all other employees guards andsupervisors as defined in the ActThe Unioncontinues to be the exclusive representative under Section 9(a) of the ActB Refusal to BargainSinceMay 11 the Union has requested the Respondent to bargain and since June 2 the Respondent has refusedWe find that this refusal constitutesiAll dates are in 1988 unless otherwise stated2 In its answer the Respondent denies that portion of par 2(a) of thecomplaint that alleges thatit is aCalifornia corporationContrary to itsdenial however the Respondent stipulated in the underlying representation proceeding that it is a California corporation The Regional Directorso found and the Respondent did not challenge this finding in its requestfor review of the Regional Director s Decision and Direction of ElectionFurther the Respondents response to the show cause notice does not address the issue and provides no clue about its state of incorporation ifother than California As the Respondent previously entered a stipulationregarding its state of incorporation and admits the allegations of complaint pars 2(a) (b) and(c) regarding its operations dollar volume ofbusiness and involvement in interstate commerce we find that the denialraises no material issue of fact warranting a hearing3Although Member Johansen dissented on the denial of review in theunderlying representation case he considers that to be the law of the caseand consequently joins his colleagues in the present decision291NLRB No 45 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa refusal to bargain in violation of Section 8(a)(5)and (1) of the ActCONCLUSIONS OF LAWBy refusing on and after June 2, 1988 to bargainwith the Union as the exclusive collective bargaining representative of employees in the appropriateunit the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act we shall order itto cease and desist to bargain on request with theUnion and if an understanding is reached toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law we shall construe the initial period of the certification as beginning the datethat the Respondent begins to bargain in good faithwith the UnionMar Jac Poultry Co136 NLRB785 (1962)Lamar Hotel140NLRB 226 229(1962)enfd 328 F 2d 600 (5th Cir 1964) certdenied 379 US 817 (1964)Burnett ConstructionCo 149 NLRB 1419, 1421 (1964) enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent The Portman San Francisco California its officers agents, successors, and assigns,shall1Cease and desist from(a)Refusing to bargain with International UnionofOperatingEngineersStationaryEngineersLocal 39 as the exclusive bargaining representativeof the employees in the bargaining unit(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll engineering subdivision employees andmaintenance attendants employed by the Employer at its San Francisco California facilityexcluding all other employees guards and supervisors as defined in the Act(b) Post at its facility in San Francisco California copiesof the attached notice markedAppendix 4 Copies of the notice on forms provided bythe Regional Director for Region 20 after beingsigned by the Respondents authorized representstive shall be posted by the Respondentimmediately upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any othermaterial(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply4 If thisOrder is enforcedby a judgment of a United States court ofappeals the wordsin the noticereadingPosted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with InternationalUnion of Operating Engineers Stationary EngineersLocal 39 as the exclusive representative ofthe employees in the bargaining unitWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll engineering subdivision employees andmaintenance attendants employed by the Employer at its San Francisco California facilityexcluding all other employees guards and supervisors as defined in the ActTHE PORTMAN